 
 
Exhibit 10.1
November 14, 2011
Separation Agreement and Release of Claims


This Separation Agreement and Release of Claims (the “Agreement”) is made and
entered into by __________ for him/herself and his/her heirs, dependents,
beneficiaries, executors, administrators, successors, and assigns (hereinafter
referred to as “you”), and Tengion, Inc., any current or former parent,
subsidiary, affiliate, successor, predecessor, assigns or otherwise related
companies, and any current or former employees, agents, officers, attorneys,
directors, shareholders, and employee benefit programs of any of them, and their
agents and insurers, (hereinafter the “Company” or “we”).


1.           In accordance with our discussions, your active employment with the
Company shall end on or before 12/31/11. You will be paid your salary through
your last day of employment (the “Separation Date”).  You will be paid for any
accrued, unused vacation pay, less applicable taxes and other
withholdings.  This payment will be made to you by no later than the first
regularly scheduled payday after the Separation Date.


2.           Provided that you return a signed copy of this Agreement within the
time period set forth under Section 10 and that you remain employed through the
Separation Date, you will receive separation pay equal to 9 month(s) and 0
week(s) of your base salary (“the Severance Period”) less applicable tax
withholdings, payable in accordance with Company’s regular payroll cycle,
beginning on the next regular payday following the Separation Date that is also
at least eight days after you return a signed copy of this letter.  Pursuant to
the Company’s Management Severance Pay Plan (the “Plan”), you will also receive
your 2011 Annual Target Bonus (as defined in the Plan), computed in accordance
with the terms of the Plan. During this Severance Period, if you elect COBRA to
continue receiving those health, dental and vision benefits of the Company’s
group benefits program in which you are enrolled as of the date hereof, the cost
of COBRA continuation coverage for the duration of the Severance Period shall be
the employee contribution amount paid by similarly situated active
employees.  After the Severance Period ends, the cost of COBRA continuation
coverage will be the full cost of coverage plus a 2% administrative fee, as
permitted under COBRA, for the remainder of the COBRA continuation coverage
period.  A separate letter explaining your rights under the COBRA will be
forwarded to your home.


3.           We will not contest your unemployment compensation in the
Commonwealth of Pennsylvania or State of North Carolina, whichever
applies.  However, we can not provide you any assurance or legal guidance
regarding the laws and regulations of either Pennsylvania or North Carolina
concerning unemployment compensation.


4.           All benefits of any kind, other than as expressly provided in this
Agreement, will cease as of the Separation Date.  Vesting or forfeiture of stock
options, if any, will be in accordance with the terms of the applicable plan and
agreements.  Notwithstanding the foregoing, you will continue to be considered
an Eligible Employee under the Company’s Change In Control Payment Plan and
entitled to your CIC Benefit after your Separation Date, so long as with respect
to any such Change in Control either of the following two events occurs prior to
March 31, 2011: (a) the Company publicly announces that it has entered into a
definitive agreement, binding term sheet or other binding obligation providing
for such Change in Control or (b) the receipt by the Company of a bona fide
unsolicited offer by an unrelated third party, which if accepted would result in
a Change in Control, providing such unsolicited offer is not thereafter
rejected.  For purposes of determining your CIC Benefit, if any, Total Annual
Compensation shall mean an amount calculated by adding your annualized base
salary and target annual bonus (assuming payment at 100% level) in effect on
your last day of employment, without giving effect to any severance payments
under this Agreement.  Capitalized terms used in this paragraph 4 and not
otherwise defined in this Agreement, shall have their respective meanings as set
forth in the Change in Control Payment Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
5.           You agree that you shall not engage, and the Company agrees to use
its best efforts to prevent its directors and senior officers from engaging, in
any communications whatsoever of any kind, either written or verbal, express or
implied, which shall disparage, demean or impugn one another or interfere with
the other’s existing or prospective business relationships, economic or career
prospects, personal or professional reputation and/or standing.  The only
exception to the foregoing shall be in those circumstances in which you are, or
the Company is, obligated to provide information in response to an investigation
by a duly authorized governmental entity or in connection with legal
proceedings.  Notwithstanding the foregoing, if the Company receives an inquiry
regarding your employment, it will provide to the requesting party only the
following information:  (i) confirmation that you were employed by the Company
and the time-frame (by date) of your employment; (ii) your title; (iii) your job
description; and (iv) your final compensation level.


6.           You agree that the confidentiality, non-competition and invention
assignment agreement between you and the Company, a copy of which has been
provided to you with this Agreement (the “Existing Employee Confidentiality
Agreement”) is valid and in force as of the Separation Date and that after the
Separation Date you will remain bound thereby and will continue to comply with
the terms thereof.


It is understood and agreed that all credit cards, security key cards, telephone
cards, car service cards, computer software or hardware, Company identification
cards, files (including computer and other electronic files), papers, memoranda,
letters, handbooks and manuals, facsimile or other communication that were
written, authorized, signed, received or transmitted during or prior to your
employment and any Company property (including, without limitation, any computer
hardware or software, or communications equipment) in your possession are and
remain the property of the Company and, as such, are not to be removed from the
Company’s offices. In addition, any such materials or property which you
possess, whether in paper or electronic format, but which are not in the
Company’s offices, are to be returned immediately, and no later than seven days
from your receipt of this Agreement. You further understand that you are no
longer authorized to access the Company’s computer systems as of the Separation
Date.
 
7.           This section contains a waiver of potentially important
rights.  Please read it carefully.  In exchange for the benefits you will
receive under this Agreement, to which you would not otherwise be entitled, you
agree to waive all claims against the Company and hereby fully and finally
release and discharge the Company from liability for any claims or damages that
you may have against it as of the date of this Agreement, whether known or
unknown to you.  This waiver and release includes, but is not limited to, any
claims arising under any federal, state or local law or ordinance, tort,
employment contract (express or implied), public policy, whistleblower law,
wrongful discharge or any other obligation including any claims arising under
the Age Discrimination in Employment Act, as amended, the Older Worker Benefits
Protection Act, Civil Rights Act of 1866, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment
Retraining and Notification Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Fair Credit Reporting Act, the Occupational Safety and
Health Act, the Immigration Reform Control Act, the retaliation provisions of
the Sarbanes-Oxley Act of 2002, the Equal Pay Act, the Dodd-Fink Wall Street
Reform and Consumer Protection Act, the Uniformed Services Employment and
Reemployment Act, the Genetic Information Nondiscrimination Act, the Health
Insurance Portability and Accountability Act, the Pennsylvania Human Relations
Act; the Pennsylvania Whistleblower Law, the Pennsylvania Equal Pay Law, the
Pennsylvania Wage Payment and Collection Law, the Pennsylvania Personnel File
Inspection Act, the retaliation provisions of the Pennsylvania Workers'
Compensation Law, the North Carolina Retaliatory Employment Discrimination Act,
the North Carolina Equal Employment Practices Act, the North Carolina
Communicable Disease Law, the North Carolina Persons With Disabilities
Protection Act, any applicable North Carolina Wage and Hour Laws, the
retaliation provisions of the North Carolina Worker’s Compensation Law, and all
applicable state laws and regulations.   This waiver and release also includes,
but is not limited to, any and all claims for wages, bonuses, equity grants or
options, monetary or equitable relief or other damages of any kind, vacation
pay, other employee fringe benefits or attorneys’ fees.  By signing this
Agreement you are also waiving and releasing any claims for wages or benefits or
any other form of compensation you may have under, among other things, any
employment agreement or contract you have with the Company.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
You understand that any payments or benefits provided to you under the terms of
this Agreement do not constitute an admission by the Company that it has
violated any law or legal obligation with respect to any aspect of your former
employment or termination therefrom.


You also agree, to the extent consistent with applicable law, not to initiate
any legal action, charge or complaint (“action”) against the Company in any
forum whatsoever and to immediately discontinue any such action previously
commenced.  Further, to the extent any such action has been or is brought, you
expressly waive any claim to any form of monetary or other damages or any other
form of recovery or relief in connection with any such action, or in connection
with any action brought by a third party.  You further agree to release and
discharge the Company not only from claims you could make on your own behalf,
but also specifically waive any right to become, and promise not to become, a
member of any class in any proceeding or case asserting claims(s) against the
Company, in whole or in part, from any event which occurred as of the date of
this Agreement.  If, by no action on your part, you become a mandatory member of
a class from which you cannot, by operation of law or order of court, opt out,
you shall not be required to pay for any legal fees or costs incurred by the
Company as a result.  If you breach any provision of this Section 7, you will
pay any reasonable legal fees and costs incurred by the Company as a result of
such breach.  The only exception to the foregoing provision regarding the
reimbursement of costs and attorneys’ fees is the extent to which the provision
relates to claims under the Age Discrimination in Employment Act in which you
are contesting the validity of this Separation Agreement and Release of Claims.
 
 
 
3

--------------------------------------------------------------------------------

 
 

 
This Section 7 is not intended to preclude you from (1) enforcing the terms of
this Agreement; (2) challenging the knowing and voluntary nature of this
Agreement; or (3) filing a charge with, or participating in any investigation or
proceeding conducted by, the Equal Employment Opportunity Commission, provided,
however, that you give up the right to recover damages and attorneys’ fees from
such a proceeding.


It is understood that this Agreement is not intended to and does not affect any
rights or claims arising after the date hereof.


8.            Except as provided herein, you acknowledge that the Company has
paid all sums owed to you, including but not limited to all salary, bonuses,
commissions, business expenses, allowances, vacation pay and other benefits and
perks as a result of your employment with the Company and/or the termination of
that employment.  You further acknowledge that in the absence of this Agreement,
you would not be entitled to, among other things, the payments and arrangements
specified in this Agreement.
 
9.           This Agreement (a) supercedes any prior understanding, agreement,
practice or contract, oral or written, between you and the Company relating to
your employment or compensation; (b) may be modified only by a writing signed by
both parties; (c) is not assignable or transferable by you; and (d) will be
interpreted, enforced and governed by the substantive law of the State of
Delaware.  Notwithstanding the foregoing, the parties acknowledge and agree that
the Existing Employee Confidentiality Agreement referred to in Section 6 hereof
shall remain in full force and effect according to its terms.
 
10.           By signing below you agree to be legally bound by the terms of
this Agreement and acknowledge that you have carefully read and completely
understand the terms of this Agreement and are signing it knowingly, voluntarily
and without duress, coercion or undue influence.  You further agree that this
Agreement contains the entire Agreement between you and Company, and that you
have not relied on any representation or statement not set forth in this
Agreement.  You are advised to consult with an attorney before signing this
Agreement.  You have forty-five (45) days from the date of this Agreement, which
is set forth at the top of this Agreement, to consider this document.  If you
have not returned a signed copy of this Agreement by 5:00 P.M. on December 29,
2011, the Company will assume that you have elected not to sign it and the offer
will be considered withdrawn. If you choose to accept the terms of this
Agreement by signing below, you will have an additional seven (7) days following
the date of your signature to revoke the Agreement in writing.  To effect such
revocation, you should send a letter stating so to the Company directed to A.
Brian Davis, Chief Financial Officer, Tengion, Inc., 2900 Potshop Lane, Suite
100, East Norriton, Pennsylvania  19403.  This Agreement shall not become
effective or enforceable until the revocation period has expired without you
revoking this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 


 
In witness whereof, the parties have executed this Agreement as of the dates set
forth below.




TENGION, INC.


 
 
By:
 
 
 
 
Name:
A. Brian Davis
   
 
Title:
CFO and VP, Finance
             
Dated:_____________________________ 
   Dated:________________________

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

 
OLDER WORKERS BENEFIT PROTECTION ACT
INFORMATION


This Release is provided pursuant to the Older Workers Benefit Protection Act
(“OWBPA”), 29 U.S.C. § 626(f).  The Release is requested in connection with an
exit incentive and/or other employment termination program offered to a group of
employees, i.e., all employees who have been or will be terminated as a result
of the reduction in force at Tengion, Inc.  As such, OWBPA requires that all
employees who are requested to sign this Release be informed as to the
following:


 
(I)
any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
program; and



 
(II)
the job titles and ages of all individuals eligible or selected for the program,
and the ages of all individuals in the same job classification or organizational
unit who are not eligible or selected for the program.

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 

 
PROGRAM ELIGIBILITY FACTORS


An employee of Tengion, Inc. is eligible to receive his or her severance
payments as may be provided in that certain Tengion, Inc. Severance Pay Plan,
effective as of May 11, 2011 or that certain Tengion, Inc. Management Severance
Pay Plan, effective as of May 11, 2011, as applicable, less statutory deductions
required by law provided that the employee meets all the following requirements:


 
1.
Is a current employee of Tengion, Inc. at the time of termination;



 
2.
Has been involuntarily terminated from employment with Tengion, Inc. for reasons
other than a discharge for cause; and



 
3.
Signs an agreement releasing Tengion, Inc. and any of their affiliates or
subsidiaries from all claims that relate to his or her employment or
termination.



 
 
 
 
7

--------------------------------------------------------------------------------
